DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JASON HOLLAND,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-0508

                              [July 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 02-11883CF10A.

  Jason Holland, Carrabelle, pro se.

  No appearance required for appellee.

PER CURIAM.

      Affirmed.

KLINGENSMITH, C.J., GERBER and FORST, JJ., concur

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.